DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is intended to substitute for the non-final office action mailed to applicants on 7/27/2021.  Any inconvenience to applicants is regretted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
Applicant’s cancellation of claim 91 and 117 and amendment of claims 87-89, 92, 95, 96, 105, 118 and the addition of new claims 119 and 120, in the paper of 5/6/2021 (4/6/2021), is acknowledged.  Applicants' arguments filed on 5/6/2021 (4/8/2021), have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 87-89, 92, 95-116, 118-120 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Species Group 1: RuvC-1, RuvC-II and RuvC-III, Species Group 2: CasZa, Species Group 3: SEQ ID NO:1, Species Group 4: “contacting the target nucleic acid to a tracrRNA” and Species Group 5: “an increase in intensity of the signal” in the paper of 7/31/2020, is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-89, 92, 95-116, 118-119 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 87-116.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.

Applicants Response:
Applicants continue to argue this rejection on the somewhat of a similar basis as previously argued by applicants but in regard to applicants newly amended claims.  
Applicants submit that the specification shows possession of the claimed class of nucleases by defining the physical properties of the class - e.g., the 350 - 900 amino acid length, the single RuvC domain, and the specified catalytic residues - and providing a correlation between the function and structure of the recited type V Cas proteins - i.e., 
Applicants submit that the regarding structural definition, as described in paragraph [0057] of the instant specification and as recited in claim 87, a type V Cas effector protein includes 3 partial RuvC domains (RuvC-I, RuvC-II, and RuvC-III subdomains) that form a single RuvC domain once the protein is produced and folds. Applicants submit that the thus, while the type V Cas effector proteins exhibit amino acid sequence diversity, they are united by the presence of a RuvC domain. 
Applicants submit that the application provides a correlation between the defining structural features and the function of the claimed class of proteins. Applicants submit that the instant application indicates that catalytic residues in a type V Cas effector protein include two Asp residues and a Glu residue. 
Applicants submit that the as discussed in the instant application, a type V Cas effector protein is shorter than previously-described Cas effector polypeptides; e.g., a type V Cas effector protein has a length of no more than 900 amino acids. 
Applicants submit that "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species." 
Applicants submit that the instant specification provides, in FIG. 1, amino acid sequences of 47 different type V Cas effector polypeptides meeting the limitations of claim 87, which are RNA-guided nucleases having a length of from 350 amino acids to 900 amino acids having three RuvC subdomains.  Applicants submit that these sequences exhibit considerable diversity, but share in common the structural features described above. As mentioned above, a key advantage of the claimed proteins is that 
Applicants submit that the instant specification also provides, in Table 1 (paragraph [00144]; pp. 40-41) and Table 3 (paragraph [00504]; p. 129), nucleotide sequences of the region of numerous guide RNAs that bind to the polypeptides. 
Atty Dkt. No.: BERK-374CON3USSN: 16/884,766Applicants submit that the applicant has thus disclosed both a representative number of species of polypeptides and a representative number of species of guide nucleic acids. 
Applicants submit that the given the information provided in the instant application, and the skill level of those in the art, those skilled in the art would recognize that Applicant was in possession of the claimed invention. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants continued submission that the specification shows possession of the claimed class of nucleases by defining the physical properties of the class - e.g., the 350 - 900 amino acid length, the single RuvC domain, and the specified catalytic residues - and providing a correlation between the function and structure of the recited type V Cas proteins - i.e., the catalytic activity conferred by the RuvC domains having the specified catalytic residues, this is not found persuasive in describing the claimed genus of methods of use of the referred to genus of Type V Cas effector proteins.  While applicants may have disclosed the amino acid sequence of a number of 
In response to applicants continued submission that regarding the structural definition, described in paragraph [0057] of the instant specification and as recited in claim 87, a type V Cas effector protein includes 3 partial RuvC domains (RuvC-I, RuvC-II, and RuvC-III subdomains) that form a single RuvC domain once the protein is produced and folds, as stated above, this does not describe the methods of use of those proteins having these minimal structural characteristics and the required functional characteristics of a trans nuclease activity. This is especially true in light of the extreme amino acid sequence diversity of the recited Type V Cas effector proteins.  
In response to applicants continued submission that the application provides a correlation between the defining structural features and the function of the referenced class of proteins, this is not found persuasive as applicants have not shown that the referenced class of Type V Cas effectr proteins have the required activity regardless of the presence of specific catalytic residues.     
In response to applicants continued submission that "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.”, applicants have not described the claimed methods for the reasons stated above and previously. 

In response to applicants continued submission that the instant specification also provides, in Table 1 (paragraph [00144]; pp. 40-41) and Table 3 (paragraph [00504]; p. 129), nucleotide sequences of the region of numerous guide RNAs that bind to the polypeptides, this is not helpful without a structure to function correlation as described above for the claimed methods of use of the referenced Type V Cas proteins. 
It continues that the specification fails to describe sufficient representative species of the claimed methods of assaying for a segment of a target nucleic acid in a sample, the method comprising: A) contacting the sample to: 1) a detector nucleic acid; and 2) a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a 
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 87-89, 92, 95-116, 118-119 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of assaying for a segment of a target nucleic acid in a sample, the method comprising: A) contacting the sample to: 1) a detector nucleic acid; and 2) a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas , does not reasonably provide enablement for any possible method of assaying for a segment of a target nucleic acid in a sample, the method comprising: A) contacting the sample to: 1) a detector nucleic acid; and 2) a composition comprising: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue; and (iii) the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a non-naturally occurring guide nucleic acid that hybridizes to a segment of the target nucleic acid, wherein the V Cas effector protein cleaves the detector nucleic acid upon hybridization of the non-naturally occurring guide nucleic acid to the segment of the target nucleic acid; and B) assaying for a change in a signal, wherein the change in the signal is produced by cleavage of the detector nucleic acid.  The specification does not enable any person skilled in the art make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 87-116.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants Response:
Applicants continue to argue this rejection on the somewhat of a similar basis as previously argued by applicants but in regard to applicants newly amended claims.  
Applicants initially submit that the claimed genus - which has been narrowed by amendment - is enabled by the present disclosure. 
Applicants submit that instead of reciting a "CasZ polypeptide compris[ing] an amino acid sequence of at least 60% identity to the amino acid sequence set forth in any one of SEQ ID NOs:1-47," claim 87 recites a "type V Cas effector protein that is an RNA guided nuclease" comprising, inter alia, a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; and (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue ... 
Applicants submit that it is further added that the V Cas effector protein "ha[s] a length of from 350 amino acids to 900 amino acids."   Applicants submit that The instant specification enables a method of detection using the recited class of type V Cas 
Applicants submit that thus, the instant specification provides ample enablement such that a person of ordinary skill in the art could practice the claimed method without undue experimentation. 
In response to the Office’s prior assertion that because of "the extended experimentation that would be required to determine which substitutions would be acceptable to retain the nuclease and guide ... activities claimed or required and the fact that the relationship between the sequence of a peptide/polynucleotide and its tertiary 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
Applicants initially submit that the claimed genus - which has been narrowed by amendment - is enabled by the present disclosure. 
In response to applicants continued submission that instead of reciting a "CasZ polypeptide compris[ing] an amino acid sequence of at least 60% identity to the amino acid sequence set forth in any one of SEQ ID NOs:1-47," claim 87 recites a "type V Cas effector protein that is an RNA guided nuclease" comprising, inter alia, a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; and (ii) the single RuvC domain comprises a catalytic Asp residue, a 
In response to applicants continued submission it is further added that the V Cas effector protein "ha[s] a length of from 350 amino acids to 900 amino acids.", as discussed above this is insufficient to enable the breadth of the claimed genus of methods.
In response to applicants submission that the instant specification enables a method of detection using the recited class of type V Cas proteins on the basis that applicants submit that the specification provides the structural features responsible for the catalytic activity of the claimed proteins - e.g., the RuvC sub-domains and specified catalytic residues - and the claims have been narrowed to proteins having such structural features, this is not found persuasive for the same reasons discussed above, that applicants claims are not drawn to the Type V Cas effector proteins, but rather to a method of use of a subgenus of Type V Cas effector proteins having a trans-nuclease activity.  

Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method of assaying for a segment of a target nucleic acid in a sample, the method comprising: A) contacting the sample to: .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 87-89, 92, 95-106, 107-111, 112-116, 118, 119 and 120 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2019/126577 A2).
It is noted that the methods taught as discussed below by Zhang et al. are completely supported by provisional document US 62/610,066, (22 December 2017).
Zhang et al. teaches a CRISPR effector system based multiplex diagnostics.  The embodiments taught by Zhang et al. include methods of use of RNA targeting effectors to provide CRISPR-based diagnostics to detect voth DNA and RNA targets useful in multiple scenarios in human health including viral detection, bacterial strain typing, sensitive genotyping and detection of disease associated cell free DNA.
Zhang et al. teach methods of detecting target nucleic acids in a bacterial, viral or eukaryotic cell sample, comprising contacting the sample to one or more detector nucleic acids (single stranded or double stranded); and a composition comprising a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided 
Thus, claim(s) 87-89, 92, 95-106, 107-111, 112-116, 118, 119 and 120 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2019/126577 A2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 87-89, 92, 97-106, 107-111, 112-116, 118 and 119 is/are rejected under 35 U.S.C. 103 as being obvious over Doudna et al. (US 10,253,365) and Shmakov et al. (US 2021/0166783).
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  It is noted that applicants are not granted priority to provisional application 62/580,395 for the currently claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Doudna et al. (US 10,253,365) teach compositions and methods for detecting a target DNA (double stranded or single stranded) in a sample.  Doudna et al. (US 10,253,365) teach in some embodiments, a subject method includes: (a) contacting the sample with: (i) a type V CRISPR/Cas effector protein (e.g., a Cas12 protein such as Cas12a, Cas12b, Cas12c, Cas12d, Cas12e); (ii) a guide RNA (comprising a region that binds to the type V CRISPR/Cas effector protein, and a guide sequence that hybridizes with the target DNA); and (iii) a detector DNA that is single stranded (i.e., a "single 
stranded detector DNA") and does not hybridize with the guide sequence of the 
guide RNA; and (b) measuring a detectable signal produced by cleavage (by the 

labeled detector DNA that is single stranded and does not hybridize with the guide sequence of the guide RNA;  and (b) measuring a detectable signal produced by cleavage of the labeled detector DNA by the type V CRISPR/Cas effector protein, thereby detecting the target DNA. Doudna et al. teach the above methods using both ss DNA and DS DNA and wherein the detector nucleic acid comprises a fluorescence –emitting dye pair from a FRET quencher and fluorophore pair that leads to decrease in intensity of the signal which lasts at least one minute.  Doudna et al. teach that the data show that target-activated non-specific dsDNA cutting is a fundamental property of type V CRISPR-Cas12 enzymes and that activation of ssDNA cutting requires the DNA target sequence matching the guide sequence of the guide RNA with specificity capable of distinguishing closely related DNA sequences.

Shmakov et al. (US 2021/0166783) teach method of identifying novel CRISPR effectors, comprising: identifying sequences in a genomic or metagenomic database encoding a CRISPR array; identifying one or more Open Reading Frames (ORFs) in said selected sequences within 10 kb of the CRISPR array; discarding all loci encoding proteins which are assigned to known CRISPR-Cas subtypes and, optionally, all loci 
analysis. 
Shmakov et al. (US 2021/0166783) teach a number of compositions comprising Class 2 Type V Cas effector proteins, wherein the Cas protein comprises a RuvC-like nuclease domain, made up of RuvC I, II and III subdomains which form a single RuvC domain when the Class 2 Type V Cas effector protein is in a folded state, wherein the RuvC domain comprises a catalytic Asp, Glu and second Asp residue and the Class 2 Type V Cas effector protein has a length of 300 to 700 amino acids, such as each of those listed in Table 1 and especially that Class 2 Type V Cas effector protein 1003450287 (local ID) from Meiothermus silvanus DSM9946 (536 amino acids) (see Figure 9 and Table 2 and supporting text).
One of skill in the art before the effective filing date of the invention would have been motivated to use the Class 2 Type V Cas effector proteins such as the protein of 1003450287 (local ID) from Meiothermus silvanus DSM9946 (536 amino acids) taught by Shmakov et al. in the methods taught by Doudna et al. (US 10,253,365) (a) contacting the sample with: (i) a type V CRISPR/Cas effector protein;  (ii) a guide RNA comprising: a region that binds to the type V CRISPR/Cas effector protein, and a guide sequence that hybridizes with the target DNA;  and (iii) a labeled detector DNA that is single stranded and does not hybridize with the guide sequence of the guide RNA;  and (b) measuring a detectable signal produced by cleavage of the labeled detector DNA by the type V CRISPR/Cas effector protein, thereby detecting the target DNA for detecting target DNAs.  The expectation of success is high based upon the high level of skill in 
Thus, claims 87-89, 92, 97-106, 107-111, 112-116, 118 and 119 is/are rejected under 35 U.S.C. 103 as being obvious over Doudna et al. (US 10,253,365) and Shmakov et al. (US 2021/0166783).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 87-89, 92, 97-106, 107-111, 112-116, 118, 119 and 120  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,253,365 in view of Shmakov et al. (US 2021/0166783). 
Claims 1-20 of  US 10,253,365 are drawn to a method of detecting a target DNA in a sample, the method comprising: (a) contacting the sample with: (i) a type V CRISPR/Cas effector protein;  (ii) a guide RNA comprising: a region that binds to the type V CRISPR/Cas effector protein, and a guide sequence that hybridizes with the target DNA;  and (iii) a labeled detector DNA that is single stranded and does not hybridize with the guide sequence of the guide RNA;  and (b) measuring a detectable 
Doudna et al. teach that the data show that target-activated non-specific dsDNA cutting is a fundamental property of type V CRISPR-Cas12 enzymes and that activation of ssDNA cutting requires the DNA target sequence matching the guide sequence of the guide RNA with specificity capable of distinguishing closely related DNA sequences.
Shmakov et al. (US 2021/0166783) teach method of identifying novel CRISPR effectors, comprising: identifying sequences in a genomic or metagenomic database encoding a CRISPR array; identifying one or more Open Reading Frames (ORFs) in said selected sequences within 10 kb of the CRISPR array; discarding all loci encoding proteins which are assigned to known CRISPR-Cas subtypes and, optionally, all loci encoding a protein of less than 700 amino acids; and identifying putative novel CRISPR effectors, and optionally classifying them based on structure 
analysis. 
Shmakov et al. (US 2021/0166783) teach a number of compositions comprising Class 2 Type V Cas effector proteins, wherein the Cas protein comprises a RuvC-like nuclease domain, made up of RuvC I, II and III subdomains which form a single RuvC domain when the Class 2 Type V Cas effector protein is in a folded state, wherein the RuvC domain comprises a catalytic Asp, Glu and second Asp residue and the Class 2 Type V Cas effector protein has a length of 300 to 700 amino acids, such as each of 
One of skill in the art before the effective filing date of the invention would have been motivated to use the Class 2 Type V Cas effector proteins such as the protein of 1003450287 (local ID) from Meiothermus silvanus DSM9946 (536 amino acids)  taught by Shmakov et al. in the methods taught by Doudna et al. (US 10,253,365) (a) contacting the sample with: (i) a type V CRISPR/Cas effector protein;  (ii) a guide RNA comprising: a region that binds to the type V CRISPR/Cas effector protein, and a guide sequence that hybridizes with the target DNA;  and (iii) a labeled detector DNA that is single stranded and does not hybridize with the guide sequence of the guide RNA;  and (b) measuring a detectable signal produced by cleavage of the labeled detector DNA by the type V CRISPR/Cas effector protein, thereby detecting the target DNA for detecting target DNAs.  The expectation of success is high based upon the high level of skill in the art as exemplified by both Doudna et al. (US 10,253,365) and Shmakov et al. (US 2021/0166783) who teach all the methods and compositions neede to practice the method.
Thus, claims 87-89, 92, 97-106, 107-111, 112-116, 118, 119 and 120  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,253,365 in view of Shmakov et al. (US 2021/0166783). 

Remarks
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


rgh
8/3/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652